Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 1 of 7 PageID #: 13646




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 ANALOG DEVICES, INC.

                 Plaintiff,
                                                         Civil Action No. 19-cv-2225-RGA
         v.

 XILINX, INC.,

                 Defendant.



 XILINX, INC. and
 XILINX ASIA PACIFIC PTE. LTD.,

                  Counterclaim Plaintiffs,

         v.

 ANALOG DEVICES, INC.,

                  Counterclaim Defendant.



                                   MEMORANDUM ORDER

        Before the Court is Xilinx’s Motion to Strike Affirmative Defense of Inequitable

Conduct. (D.I. 60). The motion is fully briefed. (D.I. 61, 71, 73). For the reasons set forth

below, Xilinx’s motion is GRANTED with leave to amend.

   I.         BACKGROUND

        In response to Xilinx’s amended counterclaims (D.I. 46), Analog Devices, Inc. (“ADI”)

filed an answer (D.I. 54) asserting the affirmative defense of inequitable conduct during the




                                                 1
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 2 of 7 PageID #: 13647




prosecution of U.S. Patent No. 7,224,184 (“the ’184 Patent”). (D.I. 71 at 1; D.I. 54 at ¶¶ 11-14). 1

ADI alleges that Delon Levi, a former Xilinx employee and named inventor of the ‘184 Patent,

intentionally withheld a material reference from the PTO during prosecution. (D.I. 54 at ¶¶ 11-

13). Mr. Levi is a named author on the 2003 article, S. Young, et al., A High I/O Reconfigurable

Crossbar Switch (hereinafter the “Levi Reference”). (Id. at ¶ 12). ADI alleges that this reference

constitutes prior art to the ‘184 Patent and that Levi knowingly failed to disclose it. (Id.)

            Xilinx moved to strike this affirmative defense under Federal Rule of Procedure 12(f) and

requested that the court deny ADI the opportunity to amend. (D.I. 61 at 1).

      II.      LEGAL STANDARDS

      A. Motion to Strike

            Federal Rule of Civil Procedure 12(f) permits the court to strike “an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). The

Third Circuit cautions that “a court should not grant a motion to strike a defense unless the

insufficiency of the defense is ‘clearly apparent.’” Cipollone v. Liggett Grp., Inc, 789 F.2d 181,

188 (3d Cir. 1986). In order to survive a motion to strike for failure to state a claim, the

affirmative defense must meet the applicable pleading standard. See Sonos, Inc. v. D&M

Holdings Inc., 2016 WL 4249493, at *4 (D. Del. Aug. 10, 2016); Senju Pharm. Co. v. Apotex,

Inc., 921 F. Supp. 2d 297, 306 (D. Del 2013). “When considering such a motion, the Court must

construe all the facts in favor of the nonmoving party [] and deny the motion if the defense is

sufficient under law.” Proctor & Gamble Co. v. Nabisco Brands, Inc., 697 F. Supp. 1360, 1362

(D. Del. 1988).




1
    Paragraph numbering for Affirmative Defenses begins on page 17 of the answer. (D.I. 54).

                                                          2
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 3 of 7 PageID #: 13648




    B. Inequitable Conduct

           Inequitable conduct requires that (1) “the patentee acted with the specific intent to

deceive the PTO,” and (2) the material withheld from the PTO satisfies “but-for materiality,” that

is, “the PTO would not have allowed a claim had it been aware of the undisclosed prior art.”

Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290-91 (Fed. Cir. 2011).

           Inequitable conduct must be pled with particularity pursuant to Federal Rule of Civil

Procedure 9(b). Exergen Corp v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1328 (Fed. Cir. 2009).

To meet this standard, “the pleading must identify the specific who, what, when, where, and how

of the material misrepresentation or omission committed before the PTO.” Id. The court in

Exergen clarified that while intent may be pleaded generally, the pleading must still “include

sufficient allegations of underlying facts from which a court may reasonably infer that a specific

individual (1) knew of the withheld material information or of the falsity of the material

misrepresentation, and (2) withheld or misrepresented this information with a specific intent to

deceive the PTO.” Id. at 1328-29.

    III.      DISCUSSION

           Xilinx argues that ADI’s pleading is deficient with respect to (1) the non-cumulativeness

of the prior art; (2) materiality; and (3) intent. (D.I. 61 at 7-9). I will address each in turn.

           Xilinx argues that ADI’s pleading must fail because it does not address how the Levi

Reference is not cumulative of the prior art before the PTO. (Id. at 7). ADI asserts that Xilinx is

merely faulting it for not using the term “non-cumulative” but that the pleadings adequately

address how the Levi Reference would have been interpreted by the PTO. (D.I. 71 at 9). In

support of its argument, ADI points to language discussing the contents of the Levi Reference as




                                                     3
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 4 of 7 PageID #: 13649




evidence that its pleading “identif[ies] the particular claim limitations . . . that are supposedly

absent from the information of record.” (Id. at 9 (citing Exergen, 575 F.3d at 1329)).

           I agree that ADI need not use the term “non-cumulative,” but the pleadings must contain

facts that demonstrate “‘why’ the withheld information is material and not cumulative, and ‘how’

an examiner would have used this information in assessing the patentability of the claims.”

Exergen, 575 F.3d at 1330; see also Aerocrine AB v. Apieron Inc., 2010 WL 1225090, at *9 n.7

(D. Del. Mar. 30, 2010) (collecting post-Exergen caselaw on point). ADI’s pleading states:

           On information and belief, Mr. Levi knowingly failed to disclose the Levi
           Reference with a specific intent to deceive the USPTO. As a listed author of the
           Levi Reference, Mr. Levi was unquestionably aware of the Levi Reference.
           Moreover, the Levi Reference was plainly material to the patentability of the ’184
           claims. For example, claim 1 of the ’184 patent claims a programmable logic
           device, with reconfigurable modules for implementing tasks, and a dynamically
           reconfigurable crossbar switch. The Levi Reference discloses modules for
           implementing tasks similar to those Xilinx has accused of infringement in its sixth
           counterclaim. 2 The Levi Reference also discloses a dynamically reconfigurable
           crossbar switch.
           …
           Upon information and belief, the USPTO relied on Mr. Levi’s material omission
           in issuing the ’184 patent. But for Mr. Levi’s material omission, the USPTO
           would not have granted one or more claims of the ’184 patent.

(D.I. 54 at ¶¶ 13, 14 (footnote added)). From these allegations, there is nothing one can infer

about the contents of the prior art before the PTO and whether the Levi Reference fills any gaps

therein.

           Relatedly, Xilinx argues that ADI’s materiality allegations are insufficient. (D.I. 61 at 8).

Xilinx asserts that the above allegations concerning the Levi Reference are too general and do

not adequately address how the Levi Reference is relevant to the patentability of claim 1 of the

‘184 patent. (Id. at 8-9). ADI argues that identifying the “dynamically reconfigurable crossbar


2
    I am not sure of the relevance of an assertion that the accused product is similar to the prior art.

                                                               4
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 5 of 7 PageID #: 13650




switch” and “modules for implementing tasks similar to those Xilinx has accused of

infringement in its sixth counterclaim” is sufficient to tie the Levi Reference to claim 1 of the

‘184 Patent. (D.I. 71 at 10-11). 3

         ADI’s failure to address the contents of the prior art before the PTO means that ADI has

failed to plead materiality with the particularity required by Rule 9(b). In addition to the facts

recited, ADI’s conclusory assertion that “[b]ut for Mr. Levi’s material omission, the USPTO

would not have granted one or more claims of the ’184 patent” is insufficient to satisfy this

pleading standard. See Allergan USA, Inc. v. Prollenium US Inc., 2019 WL 7298569, at *3 (D.

Del. Dec. 9, 2019) (“The use of boiler plate and conclusory allegations will not suffice.”)

(quoting Kuhn Constr. Co. v. Ocean & Coastal Consultants, Inc., 844 F. Supp. 2d, 519, 530 (D.

Del. 2012)); Human Genome Scis. v. Genentech, Inc., 2011 WL 7461786, at *4 (C.D. Cal. Dec.

9, 2011). Further, the few facts included in the pleadings do not include the required “how” and

the “why.” Exergen, 575 F.3d at 1329-30; see also Aevoe Corp. v. AE Tech. Co., 2013 WL

876036, at *8 (D. Nev. Mar. 7, 2013) (demonstrating the omitted material’s relevance was

insufficient to satisfy materiality). These omissions are fatal to ADI’s pleading.

         Lastly, Xilinx asserts that ADI’s pleading fails to include facts that would allow the court

to infer specific intent to deceive the PTO. (D.I. 61 at 9). With respect to Mr. Levi, ADI alleges:

(1) Mr. Levi is a named inventor on the ‘184 patent; (2) Mr. Levi is a named author of the Levi

Reference; (3) “On information and belief, Mr. Levi knowingly failed to disclose the Levi

Reference with a specific intent to deceive the USPTO;” (4) “As a listed author of the Levi

Reference, Mr. Levi was unquestionably aware of the Levi Reference;” (5) “On information and



3
 ADI also cites to portions of patent prosecution demonstrating the materiality of the Levi Reference. (D.I. 71 at 11-
12). While I may take judicial notice of the patent prosecution on a motion to strike, ADI may not introduce new
allegations by citing to this material in order to supplement its pleading.

                                                          5
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 6 of 7 PageID #: 13651




belief, Mr. Levi—a named inventor on the ’184 patent and a named author on the Levi

Reference—would have recognized the materiality of the Levi Reference to the prosecution of

the ’184 patent;” (6) “On information and belief, Mr. Levi nevertheless made the decision to

withhold the Levi Reference from the USPTO.” (D.I. 54 at ¶¶ 12-14).

         Xilinx argues that ADI’s argument is predicated entirely on Levi’s knowledge of the

omitted document, which is inadequate as matter of law. (D.I. 61 at 9). In support, Xilinx cites

Bayer Cropscience wherein a named inventor failed to disclose a reference he co-authored to the

PTO. (Id., citing Bayer Cropscience v. Dow Agrosciences LLC, 2012 WL 1253047, at *4 (D.

Del. Apr. 12, 2012) (finding insufficient evidence of specific intent)). ADI argues that Bayer

Cropscience is distinct because there the omitted reference was published after the application

was submitted. (D.I. 71 at 14 n.6). While I agree that the timeline is more favorable to ADI in

this case, ADI’s allegations align with those rejected in Therasense. “Proving that the applicant

knew of a reference, should have known of its materiality, and decided not to submit it to the

PTO does not prove specific intent to deceive.” Therasense, 649 F.3d at 1290. Without more,

ADI’s allegations fail to provide facts from which the court can reasonably infer specific intent. 4

         In the alternative, ADI requests leave to amend its pleadings. (D.I. 71 at 15). Xilinx

argues that any amendment would be futile and that ADI forfeited the right to amend when it

declined a previous opportunity to amend its pleading. (D.I. 73 at 9). I disagree. ADI has pointed

to material in the prosecution history that indicates that it may be possible to cure its pleading.




4
  While Exergen, not Therasense, provides the standard for pleading inequitable conduct, it remains that ADI’s
pleading is insufficient if it fails state a claim under the law as articulated by Therasense. See Wyeth Holdings Corp.
v. Sandoz, Inc., 2012 WL 600715, *12 (D. Del. Feb. 3, 2012) (declining to apply the “single most reasonable
inference” standard from Therasense at the pleading stage).


                                                           6
Case 1:19-cv-02225-RGA Document 197 Filed 02/09/21 Page 7 of 7 PageID #: 13652




(See, e.g., D.I. 71 at 9-10, 11-12). Xilinx cites no authority supporting its theory that declining to

amend at the request of opposing counsel 5 is evidence of a dilatory motive. (D.I. 61 at 10-11).

    IV.      CONCLUSION

    Xilinx’s motion to strike ADI’s affirmative defense of inequitable conduct (D.I. 60) is

GRANTED with leave to amend.

    IT IS SO ORDERED this 9th day of February 2021.



                                                             /s/ Richard G. Andrews
                                                             United States District Judge




5
 On April 30, 2020 Xilinx advised ADI that it would move to strike its affirmative defense and proposed that ADI
amend its pleading by May 8, 2020 in order to avoid motion practice. (D.I. 62, Ex. A at 1-2).

                                                        7
